Citation Nr: 0107200	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for hearing loss. 


REMAND

The veteran and his representative contend that service 
connection is warranted for hearing loss.  Specifically, the 
veteran contends that he was exposed to gunfire while on 
duty, which caused acoustic trauma resulting in his hearing 
loss.

It is noted that applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during active 
duty or active duty for training.  38 U.S.C.A. §§ 101(2), 
(24), 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

The Board notes that the veteran's service medical records 
contain no mention of the veteran having any hearing or ear 
trouble.  Further, the report of the veteran's separation 
examination dated January 1946 found the veteran to have 
15/15 hearing in both ears.

However, the veteran does indicate, in his statement dated 
March 1999, that he had some damage to his hearing when he 
left the Navy, and that his hearing continued to worsen, such 
that he required a hearing aid.  The veteran's statements 
tend to indicate that he has received medical attention for 
his hearing loss since service.  The Board notes that, 
although the veteran was asked to submit copies of any 
service medical records he might have in his possession, the 
veteran was never told that other private medical records 
could be submitted, and could be of help in resolving his 
claim.

Further, recently, Congress amended 38 U.S.C.A. § 5107 (and 
amended or added other relevant provisions) to reflect that 
VA has a duty to assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106.  A 
claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
is of the opinion that further development on this issue is 
necessary.


As such, this case is REMANDED for the following development:

1. The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment 
for hearing loss that has not already 
been made part of the record, and 
should assist him in obtaining such 
evidence.  The veteran should be given 
the requisite opportunity to respond 
to the RO's communications, and any 
additional evidence received should be 
associated with the claims folder. 

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record (to include the scheduling of a 
VA examination if warranted), the RO 
should readjudicate this claim on 
appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must review these 
claims on the merits, and provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

4. If the claim on appeal continues to be 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




